Citation Nr: 1519061	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  10-03 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES
 
1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a back disability, to include spondylolisthesis with degenerative disc disease, status post laminectomy with disc fusion, status post disc replacement.  
 
2.  Entitlement to service connection for a back disability, to include spondylolisthesis with degenerative disc disease, status post laminectomy with disc fusion, status post disc replacement.  
 
 
REPRESENTATION
 
Appellant represented by:  Paralyzed Veterans of America, Inc.
 
 
WITNESS AT HEARING ON APPEAL
 
Veteran
 
ATTORNEY FOR THE BOARD
 
D. Havivi, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from October 1968 to January 1970.  
 
This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  
 
The Veteran was afforded a videoconference hearing before the undersigned in December 2013. A transcript of the hearing was created and associated with the claims file.  
 
This claim was remanded by the Board in August 2014.  The requirements of the remand were fulfilled and the case was properly returned to the Board.  
 
This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's July 2014 brief, the hearing transcript and VA outpatient treatment records are located in Virtual VA.  
 
 
FINDINGS OF FACT
 
1.  A claim of entitlement to service connection for a back disability was last finally denied in a December 2007 rating decision.  The Veteran was provided with notice of that decision and of his appellate rights but he did not perfect a timely appeal. 
 
2.  Evidence regarding the claim of entitlement to service connection for a back disability received since the December 2007 rating decision is new and material.  
 
3.  The preponderance of the evidence is against finding that the Veteran's back disability is related to service.  
 
 
CONCLUSIONS OF LAW
 
1.  A December 2007 rating decision denying entitlement to service connection for a back disability is final but new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 3.159, 20.1103.
 
2.  A back disability was neither incurred in nor aggravated by the Veteran's service, and arthritis of the spine may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5108, 5125, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 3.326(a), 20.1103 (2014).  
 
Specific to requests to reopen, the claimant must be given notification "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  The notice letters provided to the Veteran in July 2004 and November 2008 do this.  Notice regarding service connection was also provided in August 2005, June 2007, and November 2009.  VA has provided notice to the Veteran as to the evidence VA would attempt to secure on his behalf, the evidence that he was responsible for securing, and notice how ratings and effective dates are assigned.
 
New and Material Evidence
 
As noted in the August 2014 Board remand, the December 2007 rating decision was final, the claim of entitlement to service connection for a back disorder must be treated as a claim to reopen, and that new and material evidence was required to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014).  

When VA issued that December 2007 rating decision it found that there was no evidence relating a back disability to the Veteran's active duty service.  The Veteran was provided notice of this decision and his appellate right but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.
 
The evidence received since the December 2007 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2014).  For example, VA outpatient medical evidence from May 2014 states that the appellant's injury related to his service in Vietnam.  This new evidence addresses the reason for the previous denial; that is, a nexus between the Veteran's current disability and service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.    
 
Service Connection
 
Generally, to provide service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
 
Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 
 
Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

Congenital and developmental defects are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2014).  A defect considered by medical authorities to be of congenital origin must by its very nature have pre-existed a claimant's military service).  See VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306 (2014).  

VA's General Counsel has held, however, that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  Id.
 
The Veteran states that he lifted heavy ammunition boxes and that he fell during service, causing a back disability or aggravating his congenital back disability.  Significantly, the Veteran's service treatment records do not show a back disability at enlistment, during service, or at separation.  Clinical evaluation at his August 1970 separation examination revealed a clinically normal spine.  
 
The Veteran had back surgery in June 1975 for congenital spondylolisthesis with spinal fusion.  A February 1976 follow up note stated that the Veteran was still disabled.  An April 1981 VA examination noted the 1975 lumbar fusion, but did not render an opinion linking any back disorder to service.  The Veteran was also afforded an August 1988 VA examination which also did not render an opinion addressing the etiology of any diagnosed back disorder.  That examiner did note that the Veteran had a congenital back disability and that his back problems began 15 years prior, which would place the start of the disorder back to 1973, i.e., after the appellant's separation from active duty.  
 
The Veteran submitted a private medical record from February 2000 which referenced a 1998 injury postservice occupational injury while working at Wal-Mart, and a "previous history of low back injury in 1969 or 1970."  The reference to a 1969 or 1970 injury is based solely on a history provided by the appellant and not based on a review of all of the evidence of record.  Indeed, it is specifically contradicted by the contemporaneously prepared service treatment records which show no such injury in that time frame.  Therefore, the doctor's decision to repeat the history provided by the appellant carries little probative weight.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional).

The Veteran also submitted a July 2005 VA record from Dr. C.S. which retold the Veteran's history and opined that the appellant's in-service injuries, including a spinal fracture, were the cause of his current disability.  There is also a May 2014 statement in a VA outpatient treatment record that arguably relates a back disorder to the appellant's service.  Again, in both cases the reference to a history of an in-service back injury was based solely on the Veteran's statements.  Again the service treatment records reveal no complaints or findings pertaining to a back disorder, let alone a spinal fracture.  As a back disorder, to include a back injury, is not reflected in the service treatment records, the Board assigns little probative weight to these reports.  Id.
 
The Veteran was afforded a VA examination in September 2006.  There, a congenital back disability and the Veteran's self-reported history were noted, but no opinion was rendered regarding the etiology of any then current disability.  
 
Social Security records received in September 2014 contained self-reported symptoms which were duplicative of other evidence in the record or not relevant.  
 
In December 2013 hearing testimony and in other statements, the Veteran reiterated his belief that his back disability was incurred in or aggravated by service.  

Here, there is no evidence of an inservice back injury or back disorder.  The Veteran's enlistment examination does not note a back disability, though there is a consensus among his treatment providers that he does have a congenital back disability.  As noted above, congenital defects may not be service connected.  38 C.F.R. § 3.303.  

Even assuming, however, that the appellant does not have a congenital defect the service treatment records and separation examination do not note any back injury or disorder.  While there is some private medical evidence relating a back disability to service, each of those opinions is shown to be based on the Veteran's own history, not a review of all of the evidence of record.  Therefore, they carry little probative weight.  Reonal v. Brown, 5 Vet. App. 458 (1993) (noting that medical opinions have no probative value when they are based on an inaccurate factual predicate, such as a self-reported and inaccurate history).  Hence, as there is no competent evidence of a back disability or any aggravation of a back disability in service, as there is no competent evidence of compensably disabling arthritis of the spine is not shown within one year of discharge from active duty, and as no medical opinion has been presented linking a current back disorder to service in light of all of the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to service connection.  
 
As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  

The claim is denied.
 

ORDER
 
New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability. 
 
Entitlement to service connection for a back disability is denied.
 
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


